Exhibit (a)(41) AMERICAN CENTURY MUTUAL FUNDS, INC. ARTICLES OF AMENDMENT AMERICAN CENTURY MUTUAL FUNDS, INC., a Maryland corporation whose principal Maryland office is located in Baltimore, Maryland (the “Corporation”), hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST:The Corporation is registered as an open-end company under the Investment Company Act of 1940. SECOND:Pursuant to authority expressly vested in the Board of Directors by Article FIFTH and Article SEVENTH of the Articles of Incorporation of the Corporation (“Articles of Incorporation”), the Board of Directors of the Corporation has (i) determined to change the name of the Advisor Class of common stock to A Class for the series of shares titled Growth Fund, Vista Fund, and Capital Value Fund, (ii) duly established a C Class of shares for the series of shares titled Growth Fund and Vista Fund, (iii) duly established an Institutional Class, A Class, C Class and R Class of shares for the series of shares titled New Opportunities, and (iv)increased in some cases and decreased in some cases the number of shares of capital stock of certain series and classes that the Corporation has authority to issue in accordance with Section 2-105(c) of the Maryland General Corporation Law (the “Reallocation”). THIRD:Immediately prior to the Reallocation the Corporation had the authority to issue Eleven Billion One Hundred Million (11,100,000,000) shares of capital stock. Following the Reallocation, the Corporation has the authority to issue Eleven Billion One Hundred Million (11,100,000,000) shares of capital stock. FOURTH:The par value of shares of the Corporation's capital stock before the Reallocation was, and after the Reallocation is, One Cent ($0.01) per share. FIFTH:Immediately prior to the Reallocation, the aggregate par value of all shares of stock that the Corporation was authorized to issue was One Hundred Eleven Million Dollars ($111,000,000). After giving effect to the Reallocation, the aggregate par value of all shares of stock that the Corporation is authorized to issue is One Hundred Eleven Million Dollars ($111,000,000). SIXTH:Immediately prior to the Reallocation, the number of shares allocated among the duly established classes of shares (each hereinafter referred to as a “Class”) of the sixteen (16) series of stock and aggregate par value of each Class was as follows: Series Name Class Name No. of Shares Aggregate Par Value Growth Fund Investor Institutional Advisor R 1 Series Name Class Name No. of Shares Aggregate Par Value Select Fund Investor Institutional A B C R Ultra Fund Investor Institutional A R C B Vista Fund Investor Institutional Advisor R Heritage Fund Investor Institutional A C B R Giftrust Fund Investor Balanced Fund Investor Institutional New Opportunities Fund Investor Capital Value Fund Investor Institutional Advisor Veedot Fund Investor Institutional New Opportunities II Fund Investor Institutional A B C R 2 Series Name Class Name No. of Shares Aggregate Par Value Capital Growth Fund Investor Institutional R A B C Fundamental Equity Fund Investor Institutional R A B C NT Growth Fund Institutional NT Vista Fund Institutional Focused Growth Fund Investor Institutional A B C R SEVENTH:Pursuant to authority expressly vested in the Board of Directors by Article FIFTH and Article SEVENTH of the Articles of Incorporation, the Board of Directors of the Corporation has (a) approved the amendments stated in Article SECOND above and (b) has allocated Eleven Billion One Hundred Million (11,100,000,000) shares of the Eleven Billion One Hundred Million (11,100,000,000) shares of authorized capital stock of the Corporation among the sixteen (16) series of stock of the Corporation and the various Classes as follows: Series Name Class Name No. of Shares Aggregate Par Value Growth Fund Investor Institutional A C R Select Fund Investor Institutional A B C R 3 Series Name Class Name No. of Shares Aggregate Par Value Ultra Fund Investor Institutional A B C R Vista Fund Investor Institutional A C R Heritage Fund Investor Institutional A B C R Giftrust Fund Investor Balanced Fund Investor Institutional New Opportunities Fund Investor Institutional A C R Capital Value Fund Investor Institutional A Veedot Fund Investor Institutional Small Cap Growth Fund Investor Institutional A B C R 4 Series Name Class Name No. of Shares Aggregate Par Value Capital Growth Fund Investor Institutional A B C R Fundamental Equity Fund Investor Institutional A B C R NT Growth Fund Institutional NT Vista Fund Institutional Focused Growth Fund Investor Institutional A B C R EIGHTH: Except as otherwise provided by the express provisions of these Articles of Amendment, nothing herein shall limit, by inference or otherwise, the discretionary right of the Board of Directors to serialize, classify or reclassify and issue any unissued shares of any series or class or any unissued shares that have not been allocated to a series or class, and to fix or alter all terms thereof, to the full extent provided by the Articles of Incorporation. NINTH: A description of the series and classes of shares, including the preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends, qualifications, and terms and conditions for redemption is set forth in the Articles of Incorporation and is not changed by these Articles of Amendment, except with respect to the creation and/or designation of the various series. TENTH:The Board of Directors of the Corporation duly adopted resolutions dividing into series and classes the authorized capital stock of the Corporation and allocating shares to each as set forth in these Articles of Amendment. ELEVENTH:The amendments to the Articles of Incorporation as set forth above was approved by at least a majority of the entire Board of Directors of the Corporation and were limited to changes expressly authorized by Section 2-105(c)(12) or Section 2-605 of the Maryland General Corporation Law without action by the stockholders. 5 TWELFTH:These Articles of Amendment shall become effective at 12:01 a.m. on March 1, 2010. IN WITNESS WHEREOF, AMERICAN CENTURY MUTUAL FUNDS, INC. has caused these Articles of Amendment to be signed and acknowledged in its name and on its behalf by its Senior Vice President and attested to by its Assistant Secretary on this 16th day of February, 2010. ATTEST: AMERICAN CENTURY MUTUAL FUNDS, INC. /s/Otis H. Cowan /s/Charles A. Etherington Name: Otis H. Cowan Name: Charles A. Etherington Title Assistant Secretary Title: Senior Vice President THE UNDERSIGNED Senior Vice President of AMERICAN CENTURY MUTUAL FUNDS, INC., who executed on behalf of said Corporation the foregoing Articles of Amendment, of which this certificate is made a part, hereby acknowledges, in the name of and on behalf of said Corporation, as to all matters or facts required to be verified under oath, the foregoing Articles of Amendment to be the corporate act of said Corporation and further certifies that, to the best of his knowledge, information and belief, those matters and facts, are true in all material respects under the penalties of perjury. Dated:February 16, 2010 /s/Charles A. Etherington Charles A. Etherington, Senior Vice President 6
